Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the communication filed on 03/26/2020. 
Claim 1 has been cancelled. 
2-21 have been examined and are pending herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2013/0247103), in view of Kapner (US 7,596,797).

Regarding claims 2, 12, and 19:
White discloses:
causing, by one or more processors, presentation of a set of icons, each icon in the set of icons representing a different corresponding content item; accessing, by the one or more processors, input data that indicates selection of a subset of icons from the set of icons and indicates a corresponding priority for each icon in the selected subset of icons ([Abstract] selecting assets for display in an interactive media guidance application includes receiving a user input indicating interest in a media item; generating a list of media assets related to the media item, selecting, based on priority rules, a subset of the media assets to display in an interactive media guidance application, and displaying an identifier for each of the subset of media assets in the interactive media guidance application screen. The priority rules may assign a first priority to one type of media asset and a second priority to a second type of media asset, and may be based on: whether the media asset has been viewed, and a respective time associated with the media asset. [0040] personalization is provided, a list of one or more assets that a user has indicated that he or she is interested in viewing or consuming either explicitly (e.g., by tagging or adding to a watchlist) or implicitly (by setting a recording, reminder, or executing a search or persistent search for related content);
a first portion of the subset of icons representing one or more content items available through a first content service, a second portion of the subset of icons representing one or more content items available through a second content service ([0063] folder icons are presented and information indicating the contents of the folder is also displayed, such as media type and a number indicating the number of items in the folder. Folders of associated media assets may be grouped in any suitable manner, for example using general to specific types of grouping categories such as same series, same type (e.g., recording or on-demand). In addition, folders may be used to indicate content that may be included in a user's subscription package. Items that are not in the user's subscription package may be packaged for upselling and may be identifiable using a symbol, such as the dollar sign shown for associated media assets or shown with a greyed out icon or distinguished from subscribed assets in some other way; Fig. 3B);
and configuring, by the one or more processors, access to the first content service based on the generated plan ([0043] media assets that are available to a user based on a subscription service may be packaged and displayed in interactive media guidance application screens using the methods described herein. In other embodiments, assets that are not included in a subscription service may be packaged for upselling to the user; [0066] Watchlist screen 1200 depicted in FIG. 12 provides list 1210 of media assets, specifically programs, that a user may wish to watch. At the top of the list is Man vs. Wild 1215 which includes a folder of 4 On Demand episodes. The second item on the list is Man vs. Wild 1225 which includes a folder of 2 items. The items may be any media asset that may be related to Man vs. Wild, such as recordings, news articles, videos, or other asset. Although Man vs. Wild 1215 and 1225 are listed twice in Watchlist 1210, in other embodiments, the assets may also be consolidated in a single line. In addition, although Watchlist 1210 is presented in alphabetical order, prioritization of media assets may be provided so that the top of the Watchlist 1210 may be a high priority asset. Other ordering techniques may also be used to arrange the list of Watchlist assets. Other assets included in Watchlist 1210 may also include several programs 1230 and respective scheduling information. In general, each of the identifiers for assets listed in the Watchlist 1210 cells may be selected using user input device 114 to access the asset or asset information).  
While White discloses comparing a first content service to a second content service based on corresponding priorities of the first portion of the selected subset of icons and the second portion of the selected subset of icons in [0043] a Watchlist ranked in an order based on priority rules, each content available via different services may be displayed. In some embodiments, media assets that are available to a user based on a subscription service may be packaged and displayed in interactive media guidance application including assets that are not included in a subscription service may be packaged for upselling to the user,  White fails to explicitly disclose generating a plan.
Kapner discloses:
generating, by the one or more processors, a plan that includes the first content service in response to a comparison of the first content service to the second content service based on corresponding priorities of the first portion of the selected subset of icons and the second portion of the selected subset of icons ([Col. 10, lines 1-30] user interface displays the recommendation bundle 1 includes HBO and SHO for a price of $25 .00 per month, bundle 2 includes HBO, ENC, and STARZ for a price of $30.00 per month, and bundle 3 includes HBO, SHO, ENC, and STARZ for a price of $32.00 per month. Individually, often termed A la Carte, each of these premium channels can cost approximately $15.00 per month for an individual subscription; See also Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of White to include the subscription bundles, as taught by Kapner, for the purpose of providing recommendations to a user of content subscription bundles appropriate to the user.

Regarding claims 3, 13, and 20:
White-Kapner discloses:
performing the comparison of the first content service to the second content service by ranking the first content service above the second content service based on the corresponding priorities of the first portion of the selected subset of icons and the second portion of the selected subset of icons (White [0046] As shown in FIG. 3A, cells in the Watchlist results 310 may include grouped program specific content, or other associated assets 332. The assets 330 and associated assets 332 are those that have been determined by the system to be of most importance or interest to a user. In some embodiments, user history or information may be used to personalize a results list 310, in other embodiments, priority rules, further described herein, are used to generate the results list 310. The identifiers for assets 330 and associated assets 332 may be provided in one or more cells that may be ranked in an order based on priority rules; [0063] folders may be used to indicate content that may be included in a user's subscription package. Items that are not in the user's subscription package may be packaged for upselling and may be identifiable using a symbol, such as the dollar sign shown for associated media assets 333 or shown with a greyed out icon or distinguished from subscribed assets in some other way).  

Regarding claims 4 and 14:
	White-Kapner discloses:
the ranking of the first content service above the second content service includes weighting the one or more content items available through the first and second PRELIMINARY AMENDMENTPage 3content services based on the corresponding priorities of the first portion of the selected subset of icons and the second portion of the selected subset of icons (White [0081-0083, 0085-0086]).  

Regarding claims 5 and 15:
	White-Kapner discloses:
the ranking of the first content service above the second content service is based on a user preference for a type of content item (White [0006] the priority rules assign a first priority to the on demand media asset, and a second priority to the recorded media asset, and wherein the priority rules are based at least in part on: (1) whether the media asset has been viewed, and (2) a respective time associated with the media asset; and displaying an identifier for each of the subset of media assets in the interactive media guidance application screen. User input may comprise, for example, tagging or user viewing history information).  

Regarding claims 6 and 16:
White-Kapner discloses:
the ranking of the first content service above the second content service is based on a comparison of a first accessibility value of the first content service to a second accessibility value of the second content service (White [0063] folders may be used to indicate content that may be included in a user's subscription package. Items that are not in the user's subscription package may be packaged for upselling and may be identifiable using a symbol, such as the dollar sign).  
.  
Regarding claims 7, 17, and 21:
White-Kapner discloses:
the accessing of the input data includes accessing a number of sequential activations of a selection control, the number of sequential activations corresponding to an icon among the selected subset of icons and indicating the corresponding priority for the content item represented by the icon (White [0040] In some embodiments of an interactive media guidance application personalization is provided, as shown in My TV screens FIGS. 3A-7, in a Watchlist feature (depicted in FIGS. 3A-4 and 7). Various embodiments of the Watchlist may be provided, as shown in FIGS. 3A-4, 7 and 12-13, and typically include a list of one or more assets that a user has indicated that he or she is interested in viewing or consuming either explicitly (e.g., by tagging or adding to a watchlist) or implicitly (by setting a recording, reminder, or executing a search or persistent search for related content). In some embodiments, media items, or media assets may be added to a Watchlist via one or more user interfaces, such as by user selection in an interactive media guidance application of a link using user input device).  

Regarding claims 8 and 18:
White-Kapner discloses:
updating a graphical user interface that includes the selected subset of icons in response to detecting the number of sequential activations that correspond to the icon, the updated graphical user interface including a corresponding visual marker for each sequential activation in the number of sequential activations (White [0035] data source 124 may provide guide data to the interactive media guidance application. In one embodiment, the guide data provided by data source 124 may be periodically downloaded in part (e.g., updated) or in whole to memory 117 of control circuitry 116. The guide data may include program listings, or any other suitable guide data).  

Regarding claim 9:
White-Kapner discloses:
updating a watchlist based on the corresponding priorities of the first portion of the selected subset of icons and the second portion of the selected subset of icons (White [0048] Some of the associated assets 332 may be selected for display based on the user's viewing history or preferences. For example, the interactive media guidance application may determine that a user has missed, not, viewed, or otherwise not consumed certain media. For example, control circuitry 116 may consult data from data source 124, in database 119, recording device 118, or memory 117 to determine any assets or keywords that may be tagged, or otherwise selected by a user, and that may have associated content that has not been partially or completely consumed by the user. [0049] In response to such a determination, the guidance application may populate a cell with catch-up information using data from data source 124 received and processed by control circuitry 116. In another example, the guidance application may determine that there are certain unviewed recordings, based on data from data source 124, memory 117, recording device 118, and database 119, that may be received and processed by control circuitry 116, and indicate that to the user. Identifiers for assets 330 and associated assets 332 may be dynamically updated in cells in screen 300A in accordance with the user's viewing history or other actions).

Regarding claim 10:
White-Kapner discloses:
causing presentation of a suggestion that the generated plan be accepted for configuration; and detecting acceptance of the suggestion; and wherein: the configuring of the access to the first content service is responsive to the detected acceptance of the suggestion (Kapner [Fig. 6] and [Col. 15, lines 45-53] a user selects a program guide entry 107. At step 604, the terminal controller 115 responsive to the subscription control program 116 determines whether the user has an existing subscription for the selected program guide entry (i.e. whether isa subscribed or a non-subscribed channel). In one embodiment, this can be accomplished by examining a subscription matrix. If the user has an existing subscription (i.e. the channel is a subscribed channel), then the client terminal 100 performs standard processing at step 606 such that the channel is selected and displayed on the display device 104).  

Regarding claim 11:
White-Kapner discloses:
causing presentation of a suggestion that a content item among the one or more content items available through the first content service be accepted for presentation (Kapner - Fig. 1); 
detecting acceptance of the suggestion; and: causing presentation of the content item in response to the detected acceptance of the suggestion (White [Col. 3 , lines 42-59] user selects a program guide entry, i.e. content, Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120289147 DISTRIBUTING CONTENT AND SERVICE LAUNCH OBJECTS TO MOBILE DEVICES to Raleigh.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417.  The examiner can normally be reached on M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421